IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 87 MAL 2015
                              :
             Petitioner       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
JOSE VARGAS,                  :
                              :
             Respondent       :


COMMONWEALTH OF PENNSYLVANIA, : No. 89 MAL 2015
                              :
               Respondent     :
                              : Cross Petition for Allowance of Appeal
                              : from the Order of the Superior Court
         v.                   :
                              :
                              :
JOSE VARGAS,                  :
                              :
             Cross Petitioner :


                                    ORDER


PER CURIAM

     AND NOW, this 27th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.